SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4)* Chesapeake Energy Corporation (Name of Issuer) Common Stock, Par Value $0.01 (Title of Class of Securities) (CUSIP Number) Keith Schaitkin, Esq. Icahn Capital LP 767 Fifth Avenue, 47th Floor New York, New York 10153 (212) 702-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 16, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box/ /. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON High River Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.00% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Hopper Investments LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.00% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Barberry Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.00% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Partners Master Fund LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.25% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Partners Master Fund II LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.16% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Partners Master Fund III LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.51% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Offshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.91% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Partners LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.07% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Onshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.07% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Capital LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.99% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON IPH GP LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.99% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Enterprises Holdings L.P. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.99% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Icahn Enterprises G.P. Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.99% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.165167107 1.NAME OF REPORTING PERSON Beckton Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.99% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.165167107 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) // 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.98% 14TYPE OF REPORTING PERSON IN SCHEDULE 13D Item 1. Security and Issuer The Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) by the Reporting Persons on May 25, 2012 (as amended by Amendment No. 1, No. 2 and No. 3 thereto, the “Initial 13D”), with respect to the Common Stock, par value $0.01 (the “Shares”), issued by Chesapeake Energy Corporation (the “Issuer”), is hereby amended to furnish the additional information set forth herein.All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial 13D. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Initial Schedule 13D is hereby amended by replacing it in its entirety with the following: The Reporting Persons hold, in the aggregate, 66,450,000 Shares. The aggregate purchase price of the Shares purchased by the Reporting Persons collectively was approximately $1,119 million (including commissions). The source of funding for the purchase of these Shares was the general working capital of the respective purchasers. Item 5.Interest in Securities of the Issuer Items 5 (a) and (b) of the Initial Schedule 13D are hereby amended by replacing them in their entirety with the following: (a)The Reporting Persons may be deemed to beneficially own, in the aggregate, 66,450,000 Shares, representing approximately 9.98% of the Issuer's outstanding Shares (based upon the 665,524,165Shares stated to be outstanding as of August 1, 2013 by the Issuer in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on August 6, 2013). (b)High River has sole voting power and sole dispositive power with regard to 13,290,002 Shares. Each of Hopper, Barberry and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master has sole voting power and sole dispositive power with regard to 21,601,307 Shares. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master II has sole voting power and sole dispositive power with regard to 7,712,372 Shares.Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master III has sole voting power and sole dispositive power with regard to 3,395,407 Shares.Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Partners has sole voting power and sole dispositive power with regard to 20,450,912 Shares. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Each of Hopper, Barberry and Mr. Icahn, by virtue of their relationships to High River (as disclosed in Item 2 of the Initial Schedule 13D), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Act”)) the Shares which High River directly beneficially owns. Each of Hopper, Barberry and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes.Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to each of Icahn Master, Icahn Master II and Icahn Master III (as disclosed in Item 2 of the Initial Schedule 13D), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which each of Icahn Master, Icahn Master II and Icahn Master III directly beneficially owns. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to Icahn Partners (as disclosed in Item 2 of the Initial Schedule 13D), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which Icahn Partners directly beneficially owns. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Item 5 (c) of the Initial Schedule 13D is hereby amended by the addition of the following: (c)The following table sets forth all transactions with respect to Shares effected during the past 60 days in respect of the Shares, inclusive of any transactions effected through 5:00 p.m., New York City time, on August 16, 2013.Except as otherwise noted below, all such transactions were purchases of Shares effected in the open market, and the table includes commissions paid in per share prices. Name of Reporting Person Date of Transaction Amount of Securities Price Per Share High River LP 08/07/2013 High River LP 08/08/2013 High River LP 08/09/2013 High River LP 08/12/2013 High River LP 08/13/2013 High River LP 08/14/2013 High River LP 08/15/2013 High River LP 08/16/2013 Icahn Partners LP 08/07/2013 Icahn Partners LP 08/08/2013 Icahn Partners LP 08/09/2013 Icahn Partners LP 08/12/2013 Icahn Partners LP 08/13/2013 Icahn Partners LP 08/14/2013 Icahn Partners LP 08/15/2013 Icahn Partners LP 08/16/2013 Icahn Partners Master Fund LP 08/07/2013 Icahn Partners Master Fund LP 08/08/2013 Icahn Partners Master Fund LP 08/09/2013 Icahn Partners Master Fund LP 08/12/2013 Icahn Partners Master Fund LP 08/13/2013 Icahn Partners Master Fund LP 08/14/2013 Icahn Partners Master Fund LP 08/15/2013 Icahn Partners Master Fund LP 08/16/2013 Icahn Partners Master Fund II L.P. 08/14/2013 Icahn Partners Master Fund II L.P. 08/15/2013 Icahn Partners Master Fund II L.P. 08/16/2013 Icahn Partners Master Fund III L.P. 08/14/2013 Icahn Partners Master Fund III L.P. 08/15/2013 Icahn Partners Master Fund III L.P. 08/16/2013 SIGNATURE After reasonable inquiry and to the best of each of the undersigned knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:August 16, 2013 ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON CORP. HOPPER INVESTMENTS LLC BARBERRY CORP. HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP IPH GP LLC ICAHN ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer /s/ Carl C. Icahn CARL C. ICAHN [Signature Page of Schedule 13D, Amendment No. 4 – Chesapeake Energy Corporation]
